Name: Commission Regulation (EEC) No 111/88 of 13 January 1988 on the supply of common wheat to Madagascar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 16 . 1 . 88 Official Journal of the European Communities No L 12/ 15 COMMISSION REGULATION (EEC) No 111/88 of 13 January 1988 on the supply of common wheat to Madagascar as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THF EUROPE AN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c ) thereof, Whereas Council Regulation (EEC ) No 1420 /87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (2) lays down the list of countries and organi ­ zations eligible for food-aid operation ?, and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas , by its Decision of 5 June 1987 on the supply of food aid to Madagascar , the Commission allocated to the latter country 20 000 tonnes ot cereals to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC') No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Madagascar in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 370 , 30 . 12 . 1986 . p . 1 ano corrigendum OJ No L 42, 12 . 2 . 1987, p . 54 (2) OJ No L 136, 26 . 5 . 1V8 ", r&gt;. 1 . (3 ) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 12/ 16 Official Journal of the European Communities 16 . 1 . 88 ANNEX 1 . Operation Nos ; . 839/87 , 840/87 2 . Programme : 1 4 8~ 3 . Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscaux pour compte Ã tat Malgache, MinistÃ ¨re des Finances , boÃ ®te postale 23 Antananarivo) 4 . Representative of the recipient ( 2) : Ambassade de la rÃ ©publique dÃ ©mocratique de Madagascar, Avenue de Tervuren 276 , B-1150 Bruxelles , Tel . 770 17 26 telex 61197 MAD Bruxelles 5 . Place of country of destination : Madagascar 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 11 . A.h Specific characteristics : Hagberg falling number of at least 160 . 8 . Total quantity : 20 000 tonnes 9 . Number of lots : 2 ( 1 : 10 000 tonnes, 11 : 10 000 tonnes) 10 . Packaging : in bulk , plus 210 000 new woven - polypropylene bags for food use , weighing not less than 120 grams, which have beer= specially treated against the effects of ultraviolet light, and for each lot 75 needles and sufficient twint  marking on the bags , in letters at least 5 cm high :  Lot I 'ACTION N 839/87 / FROMENT / DON DE LA COMMUNAUTÃ  EUROPÃ ENNE A LA RÃ PUBLIQUE DE MADAGASCAR' - Lot 11 : ' ACTION N" 840/87 / FROMENT / DON DE LA COMMUNAUTÃ  EUROPÃ ENNE Ã LA RÃ PUBLIQUE DE MADAGASCAR' 11 . Method of mobilization : the Community market 12 . Stage of supply : tree at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : Toamasina 15 . Port of landing : 16 . Address of the warehouse and , if appropriate , port of landing : 17 . Period for making the goods available at the port of shipment : I : i to M May i 988 II : 1 to 31 August 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 2 February 1988 21 . In the case of a second invitation to tender : (a ) deadline for the submission of tenders : 12 noon on 16 February 1988 (b) period for making the goods available at the port of shipment : I : 1 to 31 May 1988 II : 1 to 31 August 1988 . 22 . Amount of the tendering security : 5 ECU/tonne . 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU. 24 . Address for submission of tenders (4) : Bureau de 1 aide alimentaire , a l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , riu de la Lot . B  1049 Bruxelles , Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer ( 5) : Refund applicable on 15 January 1988 fixed by Regulation (EEC) No 3969/87 in Official Journal of the European Communities No L 371 of 30 December 1987, p. 59 . 16 . 1 . 88 Official Journal of the European Communities No L 12/17 Notes : (') The operation numbei is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned have not been exceeded . (4) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 236 20 0 S 235 01 32 236 10 97 235 01 30 0 Regulation (EEC) No 2330/87 (OJ L 210 , 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient Tht date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex